Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 1 of 31




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 9:18-cv-80948-ROSENBERG/REINHART

  DOROTHY KERR CHECA CHONG
  on behalf of herself and all others
  similarly situated,

         Plaintiff,
                 v.                                           AMENDED CLASS ACTION
                                                              COMPLAINT

  NEW PENN FINANCIAL, LLC, d/b/a                              JURY DEMAND
  SHELLPOINT MORTGAGE SERVICING,

        Defendant.
  ________________________________________/

      AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
         Plaintiff Dorothy Kerr Checa Chong, files this class action complaint, on behalf of herself
  and all others similarly situated, against Defendant New Penn Financial, LLC d/b/a Shellpoint
  Mortgage Servicing (“Shellpoint” or “Defendant”).
                                         INTRODUCTION
         1.      This action seeks to redress for injuries resulting directly from Defendant’s force-
  placed, or lender-placed, insurance (“FPI” or “LPI”) practices. Plaintiff and a proposed nationwide
  class of Shellpoint borrowers seek to recover damages they have suffered as a result of Defendant’s
  wrongful conduct in manipulating the FPI market through collusive agreements involving
  kickback arrangements and other forms of improper compensation and their standard practice of
  charging borrowers undisclosed and illegitimate costs in connection with force-placed insurance.
         2.      Shellpoint Mortgage Servicing manages (or “services”) residential mortgage loans
  after they are originated by mortgage lenders. It collects principal, interest, and escrow payments
  from homeowners nationwide. Over the last few years, Shellpoint has grown to become America’s
  15th-largest non-bank mortgage servicer. As of April 30, 2018, Shellpoint's servicing portfolio
  contained 233,033 loans (excluding real estate owned properties) with an unpaid balance of
  approximately $57.8 billion.
         3.      During the class period, Shellpoint engaged in a pattern of unlawful and
  unconscionable profiteering and self-dealing in the purchase and placement of FPI coverage on
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 2 of 31




  behalf of Shellpoint borrowers in Florida and throughout the country. Defendant’s exclusive and
  collusive relationship with OSC resulted in extraordinary profits totaling in the millions of dollars.
           4.      Specifically, during the class period, Shellpoint entered into an exclusive agreement
  with insurance agent Overby-Seawell Company (“OSC”) to monitor the entire Shellpoint loan
  portfolio and issue certificates of insurance through exclusive, single-interest master policies OSC
  procured through surplus lines insurers (“the FPI Insurers”). 1 These exclusive master policies
  covered the entire Shellpoint portfolio.
           5.      Because these insurers were surplus lines insurers, they did not file their rates with
  the state of Florida and therefore the filed rate doctrine does not apply.
           6.      The FPI Insurers and OSC provided Shellpoint with various kickbacks that
  Defendant attempts to disguise as legitimate compensation. Upon information and belief, these
  kickbacks included, but were not limited to, one or more of the following: (1) unearned
  “commissions” paid to Shellpoint or an affiliate for work purportedly performed to procure
  individual policies; (2) “expense reimbursements” allegedly paid to reimburse Shellpoint for
  expenses it incurred in the placement of force-placed insurance coverage on homeowners; (3) free
  or below-cost mortgage-servicing functions that FPI Insurers and OSC performed for Shellpoint
  that often had nothing to do with the placement of insurance coverage; and/or (4) payment of
  illusory reinsurance premiums that carried no commensurate transfer of risk. Because of these
  kickbacks, Shellpoint essentially received a rebate on the cost of the force-placed insurance;
  however, Shellpoint homeowners ultimately bore the cost of these kickbacks because Defendant
  did not pass on these rebates to the borrowers. The charges for FPI were deducted from borrowers’
  escrow accounts and Defendant attempted to disguise the kickbacks as legitimate when, in fact,
  they were unearned, unlawful profits.
           7.      During the proposed class period, Defendant treated Plaintiff and every putative
  class member in an identical manner pursuant to their standard policies and procedures by, among
  other things: (1) notifying them that their coverage had lapsed and new coverage had been forced
  with the same cycle of form letters; (2) forcing coverage for every borrower from one OSC
  procured master policy that covered Shellpoint’s entire loan portfolio; (3) forcing new coverage in
  the same manner for every member of the proposed classes; and (4) including the same
  impermissible costs in the amounts charged every putative class member for coverage.

  1
      At this stage, neither OSC nor the FPI Insurers have been named as defendants.


                                                     2
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 3 of 31




         8.        This action seeks to redress for injuries resulting directly from Defendant’s FPI
  practices. Plaintiff does not challenge Shellpoint’s contractual right to obtain FPI to protect its
  interest in Plaintiff’s loan, but instead challenges the manner in which Shellpoint manipulated the
  FPI process to enrich itself, the FPI Insurers and OSC at the expense of Plaintiff and the Class, and
  in violation of the mortgage agreements.
                                               PARTIES
         9.        Plaintiff Dorothy Kerr Checa Chong was charged for FPI on her home in Highland
  Beach, Florida by Defendant Shellpoint. Pursuant to its exclusive arrangement with OSC and FPI
  Insurers, and the master policies in place, and upon information and belief, Shellpoint purchased
  the FPI coverage through OSC and FPI Insurers. Ms. Checa Chong is a citizen of the State of
  Florida.
         10.       Shellpoint is, and was at all relevant times, a limited liability company organized
  under the laws of Delaware, with its principal place of business in Plymouth Meeting,
  Pennsylvania. Upon information and belief, Shellpoint’s members reside in Pennsylvania.
  Therefore, Shellpoint is a citizen of Delaware and Pennsylvania. Shellpoint services residential
  mortgage loans in Florida and throughout the United States, including loans within this district.
  Shellpoint serviced the Plaintiff’s loans.

                                    JURISDICTION AND VENUE
         11.       This Court has jurisdiction over this action pursuant to the Class Action Fairness
  Act of 2005 (“CAFA”), Pub. L. No. 109-2, 119 Stat. 4 (codified in various sections of 28 U.S.C.).
         12.       Plaintiff Dorothy Kerr Checa Chong is a citizen of Florida who owns property in
  Florida on which insurance coverage was forced by Defendant Shellpoint through its exclusive
  arrangements.
         13.       Shellpoint is a Delaware limited liability company, a citizen of both Delaware and
  Pennsylvania, and registered to do business in Florida. The amount in controversy exceeds
  $5,000,000 and there are at least one hundred members of the putative class.
         14.       Further, pursuant to 28 U.S.C. § 1331, this Court has subject-matter jurisdiction
  based on Plaintiff’s claims for violation of the federal Truth in Lending Act (“TILA”), 15 U.S.C.
  § 1601 et seq.
         15.       This Court has further jurisdiction over Defendant because it is a either a foreign
  limited liability company authorized to conduct business in Florida, is doing business in Florida



                                                    3
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 4 of 31




  and has registered with the Florida Secretary of State, or does sufficient business in Florida, has
  sufficient minimum contacts with Florida, or otherwise intentionally avails itself of the Florida
  consumer market through the promotion, marketing, sale, and service of mortgages or other
  lending services and insurance policies in Florida. This purposeful availment renders the exercise
  of jurisdiction by this Court over Defendant and its affiliated or related entities permissible under
  traditional notions of fair play and substantial justice.
          16.     In addition, this Court has subject-matter jurisdiction under CAFA because the
  amount in controversy exceeds $5 million and diversity exists between Plaintiff and Defendant.
  28 U.S.C. § 1332(d)(2). Further, in determining whether the $5 million amount in controversy
  requirement of 28 U.S.C. § 1332(d) (2) is met, the claims of the putative class members are
  aggregated. 28 U.S.C. § 1332(d)(6).
          17.     Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because Defendant
  transact business and may be found in this District and a substantial portion of the practices
  complained of herein occurred in the Southern District of Florida.
          18.     All conditions precedent to this action have occurred, been performed, or have been
  waived.
                                       NATURE OF THE CASE
          19.     All mortgage lenders and servicers’ FPI schemes operate in a materially similar
  fashion. When a homeowner’s voluntary insurance policy lapses, the mortgage servicer force-
  places insurance on the property and charges the borrower inflated amounts. Borrowers are told
  they will be charged the cost of coverage and contract to do so, but in fact pay an amount greater
  than what the mortgage servicer, here Shellpoint, ultimately pays for the FPI. This is because after
  the servicer pays the insurer for the FPI coverage, the insurer kicks back a percentage of the
  payment to the servicer or one of its affiliates. The kickback essentially provides a rebate on the
  cost of the insurance coverage. The benefit of that rebate is not, however, passed on to the
  borrower.
          20.     The amounts charged to borrowers for FPI coverage are also inflated to cover other
  costs that are properly borne by the loan servicer. These kickbacks, which are described in greater
  detail below, not only allow the insurer to secure an exclusive relationship with the mortgage
  lender or servicer and keep the market closed, but also provide the participants in the scheme with
  millions of dollars in ill-gotten gains—all at borrowers’ expense.



                                                     4
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 5 of 31




            21.   The amounts charged to the borrowers by Shellpoint for forced coverage often have
  little to do with the actual risk insured or the value of the property, and are purely a function of
  this kickback scheme. This action seeks compensation for borrowers who have been victimized by
  this practice and an end to this illegal scheme.
            22.   At all relevant times, Shellpoint purchased FPI through OSC and the FPI Insurers
  pursuant to a longstanding agreement whereby the FPI Insurers furnished insurance coverage for
  the entire Shellpoint portfolio of mortgage loans under a master policy. The master policy was a
  single interest lender-placed global insurance policy which had less worth to borrowers and was
  used only to increase the profits of Shellpoint, OSC, and the FPI Insurers in the form of lower loss
  ratios (dollars paid per claim made). OSC facilitated the arrangement by taking over certain
  mortgage servicing functions on behalf of Shellpoint, at free or below cost, including tracking the
  loans in the Shellpoint portfolio for lapses in insurance, and notifying the FPI Insurers of any lapse
  so an individual certificate for the particular borrower’s property could be issued under the master
  policy.
            23.   For example, in 2014, after paying 10% (or higher) commissions for quite some
  time, OSC appeared to switch from paying straight commissions to Shellpoint in favor of free or
  below-cost servicing functions. See Deposition Transcript of K. Gilroy dated February 27, 2017 at
  17, 27, 170-171 (attached hereto as Exhibit A).
            24.   The President of OSC, Keith Gilroy, testified that Shellpoint needed to make the
  switch because “[t]here have been a lot of lawsuits out there with some of the larger insurance
  companies where banks and servicers were getting, we'll call them kickbacks, and we didn't want
  this to appear to be that, so the servicers they were paying, being paid -- we -- … agreed to give
  certain services and things away for free and to bring the account onboard, and this was -- typically
  OSC charges for those fees and services, so this expense reimbursement was a way to recoup those
  expenses in an agreement with ShellPoint.” See id. at 17.
            25.   “ShellPoint did not want to appear to be taking commissions or back-end
  reimbursement for an account so the structure of the account was changed so that ShellPoint would
  not be looked upon as trying to get kickbacks on behalf of force-placed insurance.” Id. at 18.
  ShellPoint and OSC wanted it to “look as if everything was aboveboard.” Id. at 21.
            26.   Indeed, even though Shellpoint was making handsome profits off of FPI, OSC
  admitted that they were “trying to eliminate exposure to both the company, to ShellPoint, and not



                                                     5
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 6 of 31




  looking as if they're, again, getting back-end commissions or making money on behalf of LPI.”
  See id.
            27.   OSC was collecting a “35 percent commission rate on the premium generated” for
  its FPI Insurers, and then passing a portion of the commission back to Shellpoint. See id at 24. This
  was a “significant part of the [OSC’s] revenue.” Id. at 32.
            28.   OSC’s Vice President of Accounting, was told to help hide the commission
  structure with Shellpoint, and instead call it an “expense reimbursement.” See Deposition
  Transcript of Norman Norton dated February 28, 2017 at 15-16 (attached hereto as Exhibit B) (“I
  was just told that they were going to quit [taking commissions]. We were going to increase our
  services to them and it would, I guess, offset some of those expenses.”).
            29.   However, there was no real difference, other than the name, between the
  commissions and expense reimbursements. See id. at 32. (“It would be the same thing referred to
  in a different term.”).
            30.   In addition, OSC essentially gave away escrow management services where the
  “cost is very high” in order to “sell the account” and bring Shellpoint on board. See id at 145-146.
            31.   Shellpoint was OSC’s “largest and most profitable account.” Id. at 190.
            32.   Upon information and belief, Shellpoint terminated the agency relationship with
  OSC in 2015. See Exhibit A at 62, 86.
            33.   During the class period, these arrangements returned a significant financial benefit
  to Shellpoint that is unrelated to any contractual or bona fide interest in protecting Shellpoint’s
  interest in the loan. Pursuant to its agreement, Shellpoint purchased single interest insurance
  coverage with inflated prices from the FPI Insurers, and in exchange, Shellpoint received
  kickbacks from the FPI Insurers and OSC in the form of unearned “commissions,” subsidies for
  below-cost mortgage servicing functions (that often have nothing to do with providing insurance
  coverage), or illusory “expense reimbursements,” among other things, that amount to a rebate on
  the cost of the FPI to Shellpoint, and ceded premiums for riskless reinsurance. Shellpoint then
  imposed these inflated charges upon borrowers in amounts it claimed to represent the cost of the
  insurance it paid for, but in fact it was a greater amount than Shellpoint paid because the charges
  included the secret kickbacks and other illicit consideration that was remitted to Shellpoint and
  that amount to a rebate that Shellpoint did not pass on to its borrowers.




                                                   6
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 7 of 31




         34.     Shellpoint’s desire to reap greater profits through its prearranged agreements with
  OSC and FPI Insurers lead it to select high-priced insurance that included a rebate to Shellpoint,
  but subsequently charged its borrowers an amount that did not pass on the rebate. The charges
  Shellpoint imposed on borrowers, which Shellpoint attributed to the cost of the insurance, were
  not only greater than its actual cost of providing the insurance and the actual cost paid by
  Shellpoint, but also were usually greater than the premiums for the borrowers’ voluntary insurance,
  even though the FPI was single-interest and typically provided less coverage. Through this
  manipulation of the FPI selection process, Shellpoint maximized its own profits, and those of OSC
  and FPI Insurers, to the detriment of Plaintiff and the Class members.
                                The Force-Placed Insurance Industry
         35.     Lenders and mortgage servicers, like Shellpoint here, force-place insurance
  coverage when a borrower fails to obtain or maintain proper hazard, flood, or wind insurance
  coverage on property that secures a loan. Under the typical mortgage agreement, if the insurance
  policy lapses or provides insufficient coverage, the lender has the right to force-place coverage on
  the property to protect its interest in the loan and to charge the borrower the cost of coverage.
         36.     FPI schemes like the one at issue here take advantage of the discretion afforded to
  the lenders and servicers in standard form mortgage agreements. The mortgage agreements
  typically require the borrower to carry hazard and flood insurance sufficient to cover the lender’s
  interest in the property against damages from fire, other perils, and floods. If a homeowner’s
  “voluntary” policy lapses, the mortgage agreement allows the lender to “force place” a new policy
  on the property at the borrower’s expense.
         37.     These schemes also violate the mortgage contract’s express terms. The borrower
  contracts to compensate the lender for the actual cost that the lender or servicer pays the insurer
  for the FPI coverage, but is then charged an inflated amount – more than the lender or servicer
  actually paid. Typically, lenders delegate to servicers the lenders’ rights to enforce the terms of the
  mortgage contract.
         38.     FPI providers enter into exclusive relationships with servicers to provide the FPI
  policies. To maintain their exclusive relationships with these servicers, the FPI insurers, (i) using
  an insurance agency as a conduit, pay unearned kickbacks, often calculated as a percentage of the
  force-placed premiums and disguised as “commissions” or “expense reimbursements”; and/or
  together with the insurance agency, (ii) offer subsidized mortgage servicing functions; (iii) enter



                                                    7
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 8 of 31




  into lucrative captive reinsurance deals with them; and/or (iv) provide other financial benefits not
  attributable to the cost of insuring the property.
         39.       The money to finance these FPI schemes comes from unsuspecting borrowers who
  are charged inflated amounts for FPI by lenders or servicers. Borrowers are required to pay the full
  amount that the lender or servicer initially pays to the insurer despite the fact that a considerable
  portion of that amount is kicked back to the lender or servicer in the manner described above.
  Shellpoint gets the benefit of an effective rebate from the FPI Insurers that it does not pass on to
  the borrower. Instead, it charges the borrower the full amount, purportedly for the cost of insurance
  coverage. Lenders and servicers and their exclusive force-placed insurers reap these
  unconscionable profits entirely at the expense of the unsuspecting borrowers.
         40.       During a 2012 hearing on force-placed insurance at the National Association of
  Insurance Commissioners (“NAIC”), Mr. Birny Birnbaum, an expert on the FPI market, illustrated
  the staggering growth in profits that FPI schemes have reaped in recent years: 2




         41.       It is no surprise that these practices have come under increased scrutiny in recent
  years by the government and regulators:
               •   At hearings before the New York Department of Financial Services
                   (“NYDFS”) on May 17, 2012 related to the FPI market, the Superintendent
                   of Financial Services, Benjamin Lawsky, stated that the Department’s
                   initial inquiry uncovered “serious concerns and red flags” which included:
  2
    This graph and the ones that follower are from Mr. Birnbaum’s presentation to the NAIC on
  August          9,         2012.         The         presentation        is         available
  at:http://www.naic.org/documents/committees_c_120809-public_hearing_lender_placed-
  insurancepresentation_birnbaum.pdf.



                                                       8
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 9 of 31




                1) exponentially higher premiums, 2) extraordinarily low loss ratios, 3) lack
                of competition in the market, and 4) tight relationships between the banks,
                their subsidiaries, and insurers. He went on to state:

                       In sum when you combine [the] close and intricate web of
                       relationships between the banks and insurance companies on
                       the one hand, with high premiums, low loss ratios, and lack
                       of competition on the other hand, it raises serious questions
                       ....

            •   In 2013, as a result of its investigation, the NYDFS entered into Consent
                Order with certain FPI providers that acknowledged that the “commissions”
                are unearned, noting, in relevant part:

                       Commissions paid to affiliates are a form of reverse
                       competition; when insurers compete for servicers’ business
                       by offering higher commissions to servicers’ affiliates, there
                       is no incentive to reduce force-place insurance premium
                       rates. Commissions are paid to affiliates of servicers because
                       they are a cost of staying in the market, not for any particular
                       work the affiliates perform.

            •   Similarly, the National Association of Insurance Commissioners (NAIC)
                has expressed concern with the “reverse competition” at play in the FPI
                market whereby the insurers compete by offering mortgage lenders and
                servicers a share in the profits, rather than by offering lower prices. On its
                website, the NAIC states:

                       A key regulatory concern with the growing use of lender-
                       placed insurance is “reverse competition,” where the lender
                       chooses the coverage provider and amounts, yet the
                       consumer is obliged to pay the cost of the coverage. Reverse
                       competition is a market condition that tends to drive up
                       prices to the consumers, as the lender is not motivated to
                       select the lower price for coverage since the cost is born by
                       the borrower. Normally competitive forces tend to drive
                       down costs for consumers. However, in this case, the lender
                       is motivated to select coverage from an insurer looking out
                       for the lender’s interest rather than the borrower.

  See http://www.naic.org/cipr_topics/topic_lender_placed_insurance.htm

            •   The Consumer Financial Protection Bureau’s new regulations on FPI
                became final on January 17, 2013 and prohibit servicers of federally
                regulated mortgage loans from force-placing insurance unless the servicer
                has a reasonable basis to the believe the borrower’s insurance has lapsed



                                                  9
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 10 of 31




                    and require the servicer to provide three notices of the force-placement in
                    advance of issuing the certificate of insurance. 3

                •   On December 18, 2013, Fannie Mae issued its Servicing Guide
                    Announcement related to FPI that, among other things, prohibits servicers
                    from including any commissions, bonuses, or other incentive compensation
                    in the amounts charged to borrowers for FPI and further requires that the
                    FPI carrier cannot be an affiliated entity of the servicer. 4

                •   In September 2015, an FPI provider, America Modern Insurance Group,
                    and its related entities (together, “American Modern”), entered into a
                    Consent Order 5 with the Florida Office of Insurance Regulation (“FLOIR”)
                    after FLOIR discovered massive issues with American Modern’s FPI
                    program, the Consent Order prohibited some of the same practices
                    described in this Complaint including:

                    o Paying commissions to a bank or servicer or a person or entity affiliated
                      with a bank or servicer on FPI policies obtained by the servicer;
                    o Issuing FPI on mortgaged property serviced by a bank or servicer
                      affiliated with American Modern;
                    o Reinsuring FPI policies with a captive insurer of any Servicer;
                    o Paying contingent commissions based on underwriting profitability or
                      loss ratios to any Servicer or person or entity affiliated with a Servicer;
                    o Providing free or below-cost, outsourced services to servicers or their
                      affiliates; and
                    o Making any incentive payments, including but not limited to the
                      payment of expenses, to servicers or their affiliates in connection with
                      securing business;

          42.       Shellpoint, with OSC and FPI Insurers, operated its FPI scheme in the same manner
   as in the cases above. Shellpoint’s self-dealing and collusion in the FPI market caused substantial
   harm to the named Plaintiff and the proposed classes she seeks to represent. This class action seeks
   to redress that harm on behalf of these classes of consumers and to recover all improper costs they
   have incurred related to the forced placement of insurance by the Defendant.
                                      FACTUAL ALLEGATIONS

   3
      See Consumer Financial Protection Bureau Proposes Rules to Protect Mortgage Borrowers
   available      at   http://www.consumerfinance.gov/pressreleases/consumer-financial-protection-
   bureau-proposes-rules-to-protect-mortgage-borrowers/
   4
      See https://www.fanniemae.com/content/announcement/svc1327.pdf
   5
     http://www.floir.com/siteDocuments/American_Modern_Insurance_Group_Inc%20_Consent_O
   rder_174210-15-CO.pdf




                                                     10
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 11 of 31




           43.     The standard form mortgage agreements for loans serviced by Shellpoint include a
   provision requiring the borrower to maintain hazard insurance coverage, flood insurance coverage
   if the property is located in a Special Flood Hazard Area as determined by the Federal Emergency
   Management Agency, and wind insurance on the property securing the loan. In the event that the
   insurance lapses, the standard form mortgage agreements permit Shellpoint to obtain FPI coverage
   to protect its interest in the loan and to charge the cost of the insurance to the borrower, rather than
   declare the borrower in default.
           44.     What was unknown to borrowers, and not disclosed in the standard form mortgage
   agreements, was that Shellpoint had exclusive arrangements with OSC and the FPI Insurers to
   manipulate the FPI market and artificially inflate the charges to Plaintiff and the Class members.
   The charges were inflated to provide Shellpoint with kickbacks disguised as “commissions,” or
   “expense reimbursements,” to provide additional financial benefits in the form of below-cost
   mortgage servicing functions that were not attributable to the cost of insuring the individual
   property, or to provide Shellpoint with lucrative reinsurance arrangements that included unmerited
   charges.
                             Defendant’s Force-Placed Insurance Scheme
           45.     The FPI Insurers and OSC had exclusive arrangements with Shellpoint to monitor
   Shellpoint’s mortgage portfolios, perform various mortgage servicing functions (obligations
   properly borne by Shellpoint), and provide FPI coverage. In addition to the subsidized mortgage
   services it received, as set forth in detail below, Shellpoint was “kicked back” a percentage of the
   force-placed premium.
           46.     The scheme worked as follows: Shellpoint purchased a master insurance policy
   from the FPI Insurers that covered the entire Shellpoint portfolio of mortgage loans. In exchange,
   the FPI Insurers were given the exclusive right to force-place insurance on property securing a
   loan within the portfolio when the borrower’s voluntary insurance lapses or Shellpoint determined
   the borrower’s existing insurance was inadequate.
           47.     OSC and/or the FPI Insurers monitored Shellpoint’s entire loan portfolio for lapses
   in borrowers’ insurance coverage. Once a lapse was identified, they sent a cycle of letters/notices,
   reviewed and approved by Shellpoint, to the borrower in Shellpoint’s name, stating that Shellpoint
   would purchase insurance for the property, for which the borrowers would be financially
   responsible, and force-place it on the property. In reality, however, the master policy was already



                                                     11
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 12 of 31




   in place and Shellpoint did not seek out and purchase a new policy on the individual borrower’s
   behalf. Rather, a certificate of insurance from the master policy was automatically issued by OSC
   and the FPI Insurers and Shellpoint was charged for that certificate.
          48.     The letters or notices sent to borrowers were done pursuant to an automated system
   used by the FPI Insurers and OSC that generates and sends the letters at predetermined times. The
   letters indicated an address for borrowers to submit proof of insurance or correspondence to
   Shellpoint; however, the address was actually for the FPI Insurer’s or Agent’s location because
   they were performing these services for Shellpoint. Each borrower was subject to the automated
   system and received materially the same letters described above.
          49.     Once a certificate was issued pursuant to the pre-existing master policy, coverage
   was forced on the property, and Shellpoint charged the borrower an amount they attribute to the
   “cost” of the FPI, which was either deducted from the borrower’s mortgage escrow account or
   added to the balance of the borrower’s loan. 6 The borrower’s escrow account was depleted
   irrespective of whether other escrow charges, such as property taxes, were also due and owing.
          50.     No individualized underwriting ever takes place for the force-placed coverage.
   Insurance was automatically placed on the property and the inflated amounts, including the
   unlawful kickbacks, were charged to the borrower.
          51.     To fund the FPI scheme, Shellpoint paid for the certificate of insurance, which
   issued from the already-existing master policy. Shellpoint, not the borrower, was obligated to pay
   the FPI Insurers for the FPI pursuant to the agreements between Defendant, which governed the
   mortgage servicing functions that the FPI Insurers and OSC perform as well as the procurement
   of the master policy, and were executed and already in place before the borrower’s coverage lapses.
          52.     Once the certificate was issued and Shellpoint paid for the insurance, the FPI
   Insurers or OSC kicked back a set percentage of the premium to Shellpoint as a “commission” or
   an “expense reimbursement.” The money paid back to Shellpoint and/or its affiliates was not given
   in exchange for any services provided by it; it was simply grease paid to keep the FPI machine
   moving. In an attempt to mask the kickbacks as legitimate, the FPI Insurers or OSC may disclose
   in the form letters sent to the borrower that Shellpoint may earn “commissions” as a result of the
   forced placement of new coverage, that Shellpoint incurred “costs” as a result of the force-

   6
     On some occasions, when a borrower does not have an escrow account, Shellpoint creates an
   escrow account with a negative balance and charged the borrower to bring the balance to zero.



                                                   12
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 13 of 31




   placement of insurance, or that a “fee” was due to an agency. Above, Plaintiff illustrated how
   OSC’s employees hid commissions form the public.
          53.     These payments were not compensation for work performed; they were an effective
   rebate on the premium amount owed by Shellpoint, reducing the cost of coverage that Shellpoint
   paid to the FPI Insurers. The “commissions” or “expense reimbursements” were not legitimate
   reimbursements for actual costs, nor were they payments that have been earned for any work done
   by Shellpoint or an affiliate related to the placement of the insurance; they were unlawful
   kickbacks to Shellpoint for the exclusive arrangement to force-place insurance.
          54.     In reality, no work was ever done by Shellpoint to procure insurance for a particular
   borrower because the coverage came through the master policy already in place, and the
   procedures, including the issuance of the certificate of insurance, were automated. Shellpoint did
   not seek out insurance policies on a borrower’s behalf and had no involvement in the placing of
   the insurance. As a result, the amount paid was not a true “commission,” no income was “earned,”
   and Shellpoint did not incur any “expenses” in relation to the force-placement of insurance for any
   particular borrower.
          55.     In addition to these direct payment kickbacks, Shellpoint also entered into exclusive
   agreements whereby the FPI Insurers and OSC provided below-cost mortgage servicing functions
   on Shellpoint’s entire loan portfolio. These functions, which included, but were not limited to,
   activities such as “new loan boarding,” “escrow administration,” “customer service,” and “loss
   draft services,” were often not related to the provision of FPI and were performed at below-cost as
   a way to keep the exclusive arrangement in place. Indeed, the FPI Insurers and OSC did not
   perform these services for Shellpoint without also being the exclusive provider of FPI.
          56.     OSC did not perform these services for Shellpoint without also being the exclusive
   vendor for the procurement of force-placed insurance. OSC’s Vice President of Accounting
   testified that the commissions for agents to pass through for these types of master policies were
   extremely lucrative. Master policies are “for one-year periods” and, commission rates for agents
   could change from “one year to the next depending on what we can get from them up front.”
   Exhibit B at 172 “Depending on which carrier, the commissions could be “25 percent, 33, 35.” Id.
          57.     Upon information and belief, OSC and the FPI Insurers were able to perform many
   of the mortgage servicing functions for Shellpoint at below-cost because of the funds received
   from the FPI charges, which subsidized any expenses incurred for performing the services.



                                                   13
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 14 of 31




          58.     The borrower ultimately subsidizes the below-cost mortgage servicing through the
   inflated charges for FPI imposed by Shellpoint. However, because insurance-lapsed, mortgaged
   property generally comprises only 1-2% of the lenders’ total mortgage portfolio, the borrowers,
   like Plaintiff here, who were charged for the FPI unfairly bore the cost to service and monitor the
   entire Shellpoint loan portfolio. These charges, passed on to Plaintiff and the proposed classes,
   were not properly chargeable to the borrowers because they were expenses associated with the
   servicing of all the loans and often had nothing to do with the provision of FPI, and Shellpoint was
   already compensated for these activities by the owners of the loans (e.g. Fannie Mae).
          59.     Thus, the small percentage of borrowers who were charged for FPI subsidize the
   costs of servicing Shellpoint’s entire loan portfolio, effectively resulting in a kickback to
   Shellpoint to keep its exclusive arrangement in place with OSC and the FPI Insurers.
          60.     In addition, upon information and belief, the FPI Insurers can also enter into
   essentially riskless “captive reinsurance arrangements” with Shellpoint or its affiliates, to
   “reinsure” the property insurance force-placed on borrowers. An American Banker article
   illustrated this reinsurance problem using JPMorgan Chase’s program with Assurant, Inc. by way
   of example:
          JPMorgan and other mortgage servicers reinsure the property insurance they
          buy on behalf of mortgage borrowers who have stopped paying for their own
          coverage. In JPMorgan’s case, 75% of the total force-placed premiums cycle
          back to the bank through a reinsurance affiliate. This has raised further
          questions about the force-placed market’s arrangements.

   Over the last five years, Chase has received $660 million in reinsurance payments and
   commissions on force-placed policies, according to New York’s DFS[.]
          Of every hundred dollars in premiums that JPMorgan Chase borrowers pay
          to Assurant, the bank ends up keeping $58 in profit, DFS staff asserted. The
          agency suggested the bank’s stake in force-placed insurance may encourage
          it to accept unjustifiably high prices by Assurant and to avoid filing claims
          on behalf of borrowers, since that would lower its reinsurer’s returns.

          The DFS staff also questioned the lack of competition in the industry, noting
          that Assurant and QBE have undertaken acquisitions that give them long-
          term control of 90% of the market. Further limiting competition are the
          companies’ tendency to file identical rates in many states, Lawsky and his
          staff argue.




                                                   14
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 15 of 31




   J. Horwitz, Chase Reinsurance Deals Draw New York Regulator’s Attacks, AM. BANKER,
   May18, 2012, available at http://www.americanbanker.com/issues/177_97/chase-reinsurance-
   deals- regulator-attack-1049460-1.html.
           61.      If Shellpoint engaged in a reinsurance program, like those of other servicers, it
   would simply be a way to funnel profits from the FPI scheme, in the form of ceded premiums, to
   Shellpoint at borrowers’ expense. While reinsurance can, and often does, serve a legitimate
   purpose, here it did not. Shellpoint and/or its affiliates entered into reinsurance agreements with
   the FPI Insurers that provided that the insurer would return to Shellpoint significant percentages
   of the premiums charged to borrowers by way of ceded reinsurance premiums to Shellpoint
   affiliates – which in turn provided these premiums to Shellpoint, often in the form of “soft-dollar”
   or other credits. The ceded premiums were nothing more than a kickback and a method for
   Shellpoint to profit from the forced placement of new coverage because they would not assume
   any real risk.
           62.      The amounts charged to borrowers were also inflated by the interest that accrues
   on the amounts owed for force-placed coverage. When Shellpoint added the cost of the high-price
   force-placed insurance to a homeowner’s mortgage balance, it thereby increased the interest paid
   over the life of the loan by the homeowner to the lender.
           63.      The actions and practices described above are unconscionable and were undertaken
   in bad faith with the sole objective to maximize Defendant’s profits at the expense of Plaintiff and
   the other Class members. Borrowers who for whatever reason stopped paying for insurance or
   were under-insured on mortgaged property, were charged inflated and illegitimate, noncompetitive
   amounts for force-placed insurance. These charges were inflated to finance undisclosed kickbacks
   to Shellpoint or its affiliates (who, as described above, perform little, if any, work related to the
   forced placement of the individual policies), as well as the cost of captive reinsurance
   arrangements and the provision of below-cost mortgage servicing functions.
           64.      Borrowers have no say in the selection of the FPI carrier or the terms of the FPI
   policies, and have no ability to seek out and purchase their own FPI policy. FPI policies are
   commercial insurance policies intended to be sold to lenders and servicers, and their terms are
   determined by the lender and/or servicer, here, Shellpoint and the FPI providers, here, OSC and
   FPI Insurers. Further, it was Shellpoint and not the borrower that was the Named Insured on the
   FPI policies. The single interest polices provided much less value to the borrowers.



                                                    15
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 16 of 31




          65.      Plaintiff does not challenge Shellpoint’s right to force place insurance in the first
   instance. She challenges the discretion afforded mortgage lenders and servicers in purchasing
   force-placed insurance, as well as Defendant’s manipulation of the force-placed insurance market
   whereby the FPI Insurers and OSC provided kickbacks to Shellpoint to keep the exclusive
   arrangement in place. These kickbacks provided an effective rebate to Shellpoint on the purchase
   of the FPI that Shellpoint did not pass on to the borrower. Servicers, like Shellpoint, are financially
   motivated to select the insurer, like the FPI Insurers, that offers the best financial benefit in the
   terms of “commissions,” “expense reimbursements,” direct payments, discounted mortgage
   servicing, or debt forgiveness.
          66.      This action is brought to put an end to Defendant’s exclusive, collusive, and
   uncompetitive arrangements, and to recover for Plaintiff the excess amounts charged to her beyond
   the true cost of insurance coverage. Plaintiff seeks to recover the improper charges passed on to
   her and other Shellpoint borrowers nationwide through her claims for breach of contract, breach
   of the implied covenant of good faith and fair dealing, unjust enrichment, and violations of the
   Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) and TILA.
                                  Plaintiff Dorothy Kerr Checa Chong
          67.      Plaintiff took a mortgage loan from BNY Mellon, secured by a mortgage on real
   property at 4226 Tranquility Drive, Highland Beach, Florida 33487. At all times relevant to the
   allegations herein, Plaintiff’s mortgage loan was owned and/or serviced by Shellpoint.
          68.      Plaintiff’s mortgage provides as follows:
                5. Property Insurance. Borrower shall keep the improvements now existing or
                hereafter erected on the Property insured against loss by fire, hazards included
                within the term “extended coverage,” and any other hazards including, but not
                limited to, earthquakes and floods, for which Lender requires insurance. This
                insurance shall be maintained in the amounts (including deductible levels) and
                for the periods that Lender requires.

                      ****

                If Borrower fails to maintain any of the coverages described above, Lender may
                obtain insurance coverage, at Lender’s option and Borrower’s expense. Lender
                is under no obligation to purchase any particular type or amount of coverage.
                Therefore, such coverage shall cover Lender, but might or might not protect
                Borrower, Borrower’s equity in the Property, or the contents of the Property,
                against any risk, hazard or liability and might provide greater or lesser coverage
                that was previously in effect. Borrower acknowledges that the cost of the



                                                     16
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 17 of 31




                insurance coverage so obtained might significantly exceed the cost of insurance
                that Borrower could have obtained. Any amounts disbursed by Lender under
                this Section 5 shall become additional debt of Borrower secured by this Security
                Instrument. These amounts shall bear interest at the Note rate from the date of
                disbursement and shall be payable, with such interest, upon notice from Lender
                to Borrower requesting payment.

                      ****
                9. Protection of Lender’s Interest in the Property and Rights Under this
                Security Instrument. If (a) Borrower fails to perform the covenants and
                agreements contained in this Security Instrument . . . then Lender may do and
                pay for whatever is reasonable or appropriate to protect Lender’s interest in the
                Property and rights under this Security Instrument[.]

                      ****
                Any amounts disbursed by Lender under this Section 9 shall become additional
                debt of Borrower secured by this Security Instrument. These amounts shall bear
                interest at the Note rate from the date of disbursement and shall be payable,
                with such interest, upon notice from Lender to Borrower requesting payment.

   Plaintiff’s mortgage is attached here as Exhibit C.
          69.      Subsequently, the Mortgage was assigned to Shellpoint.
          70.      Plaintiff’s voluntary insurance lapsed.
          71.      Pursuant to the automated procedures in place, on August 3, 2014, a letter
   purporting to come “from Shellpoint Mortgage Servicing, a division of New Penn Financial, LLC”
   was sent to Plaintiff informing her that Shellpoint “purchased” a flood insurance policy on
   Plaintiff’s behalf. The letter stated that a declarations page was attached and that page explained
   “the amount of coverage purchased on your behalf” and “its cost.” The flood policy allegedly
   “purchased” actually came from the master policy entered into with Certain Underwriters at
   Lloyd’s London, with OSC as the agent, included a surplus lines tax, and a total cost of $4,407.48.
          72.       The letter above did not disclose any aspect of the secret and illegal compensation
   arrangement entered into by the FPI Insurers, OSC, and Shellpoint, or inform Plaintiff that she
   would be charged illegitimate amounts beyond what Shellpoint actually paid for the cost of
   coverage. Nor did the letter disclose to Plaintiff that the amounts being charged to her would be
   inflated to subsidize the cost of OSC or the FPI Insurers performing mortgage servicing functions
   for Shellpoint that have little or nothing to do with the provision of the force-placed insurance.
          73.      The communications to Plaintiff were false and misleading. Shellpoint represented
   in the letter that it was charging her the amounts paid for the “cost” of the insurance. However, the



                                                     17
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 18 of 31




   charges imposed on Plaintiff did not reflect Shellpoint’s true cost of coverage because Shellpoint
   was receiving an effective rebate on the force-placed insurance through the kickback scheme
   described above. Shellpoint, therefore, paid less for coverage than it represented to and charged
   Plaintiff and the Class members.
          74.     The communication to Plaintiff was also misleading in that it represented that
   Shellpoint would “buy” or had “bought” or “purchased” the individual insurance for Plaintiff’s
   property when an exclusive arrangement and master policy was already in place with the FPI
   Insurers, and Shellpoint did not in fact, perform any additional work to procure coverage for
   Plaintiff’s property.
          75.     It was never disclosed to Plaintiff or to the putative Class members that because of
   Shellpoint’s kickback scheme, Shellpoint would be receiving a rebate and effectively be paying
   less for the FPI coverage than it would charge Plaintiff and the putative class. Nor was it disclosed
   to Plaintiff or the Class members that the amounts charged to them covered other illegitimate
   kickbacks and below-cost mortgage servicing functions not properly charged to them.
          76.     There were no material differences between Shellpoint’s actions and practices
   directed to Plaintiff and its actions and practices directed to the Class.
                                        CLASS ALLEGATIONS
          A. Class Definitions
          77.     Plaintiff brings this action against Shellpoint pursuant to Rule 23 of the Federal
   Rules of Civil Procedure on behalf of herself and all other persons similarly situated. Plaintiff
   seeks to represent the following class:
                      All borrowers in the United States who, from March 1, 2014 to the
                      present, were charged by Shellpoint under a hazard, flood, or wind LPI
                      policy, procured by Overby-Seawell Company on or after March 1, 2014
                      for Residential Property, and who, within the Class Period, either (i) paid
                      to Shellpoint the Net Premium for that LPI Policy or (ii) did not pay to
                      and still owe Shellpoint the Net Premium for that LPI Policy. Excluded
                      from the Class are: (i) individuals who are or were during the Class
                      Period officers or directors of the Defendants or any of their respective
                      affiliates; (ii) any justice, judge, or magistrate judge of the United States
                      or any State, their spouses, and persons within the third degree of
                      relationship to either of them, or the spouses of such persons; (iii)
                      borrowers who only had an LPI Policy that was cancelled in its entirety
                      such that any premiums charged and/or collected were fully refunded to
                      the borrower or the borrower’s escrow account; (iv) all borrowers for
                      whom a final foreclosure judgment, foreclosing the mortgage loan



                                                     18
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 19 of 31




                         serviced by Shellpoint, was entered against them; and (v) all borrowers
                         who file a timely and proper request to be excluded from the Class.
             78.      Plaintiff reserves the right to modify or amend the definition of the proposed
   Classes before the Court determines whether certification is appropriate.
             79.      Defendant subjected Plaintiff and the respective Class members to the same unfair,
   unlawful, and deceptive practices and harmed them in the same manner.
             B. Numerosity
             80.      The proposed classes are so numerous that joinder of all members would be
   impracticable. Defendant sells and service hundreds of thousands of mortgage loans and insurance
   policies in the State of Florida, and nationwide. The individual Class members are ascertainable,
   as the names and addresses of all Class members can be identified in the business records
   maintained by Defendant. The precise number of Class members number at least in the thousands
   and can only be obtained through discovery, but the numbers are clearly more than can be
   consolidated in one complaint such that it would be impractical for each member to bring suit
   individually. Plaintiff does not anticipate any difficulties in the management of the action as a class
   action.
             C. Commonality
             81.      There are questions of law and fact that are common to Plaintiff’s and Class
   members’ claims. These common questions predominate over any questions that go particularly
   to any individual member of the Classes. Among such common questions of law and fact are the
   following:
                   a. Whether Shellpoint breached its mortgage contracts with Plaintiff and the
                   Class by selecting higher-priced FPI policies in order to receive illegal
                   kickbacks (in the form of unwarranted commissions, expense reimbursements,
                   below-cost mortgage servicing, or reinsurance payments) and by charging the
                   higher cost to Plaintiff and the Class members;

                   b. Whether Shellpoint breached the implied covenant of good faith and fair
                   dealing by entering into exclusive arrangements with OSC and FPI Insurers
                   and/or their affiliates, which resulted in inflated amounts being charged to
                   Plaintiff and the Class members;

                   c. Whether Shellpoint manipulated the FPI procurement process in order to
                   maximize its profits to the detriment of Plaintiff and the Class members;




                                                      19
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 20 of 31




           d. Whether Shellpoint or its affiliates performed any work or services in
           exchange for the “commissions” or other forms of kickbacks it collected;

           e. Whether the “expense reimbursements” received by Shellpoint were for
           true expenses or were just kickbacks pursuant to its exclusive relationship with
           OSC and the FPI Insurers;

           f. Whether Shellpoint’s charges were inflated to compensate for mortgage
           servicing activities that OSC and/or the FPI Insurers and its affiliates provided
           to Shellpoint, and which were not chargeable to Plaintiff and the Class members
           under the terms of their mortgages;

           g. Whether the charges were inflated to include the cost of an unlawful captive
           reinsurance arrangement;

           h. Whether Shellpoint employed an unconscionable commercial practice,
           misrepresentation, fraud, false pretense, false promise, misrepresentation, or the
           knowing concealment, suppression, or omission of any material fact with intent
           that others rely upon such concealment, suppression or omission by their
           arrangement, which incentivized Shellpoint to charge inflated and unnecessary
           fees for FPI, and therefore violated FDUTPA;

           i. Whether an objective consumer would be deceived by Shellpoint’s FPI
           arrangement, whereby Shellpoint paid a reduced amount for FPI but charged its
           borrowers an inflated amount to cover the kickbacks it received while
           representing that it was only charging the cost of insurance coverage, and
           therefore violated FDUTPA;

           j. Whether there was actually a transfer of risk under Defendant’s purported
           reinsurance arrangement;

           k. Whether Defendant has been unjustly enriched at the expense of Plaintiff
           and the Class;

           l. Whether Shellpoint violated TILA by failing to disclose kickbacks charged
           to Plaintiff and the Class members in their mortgages;

           m. Whether the FPI Insurers and OSC intentionally and unjustifiably interfered
           with Plaintiff’s and the Class members’ rights under the mortgage contracts by
           paying kickbacks and providing free or below-cost mortgage servicing
           functions to Shellpoint or its affiliates thereby inducing a breach of the contract;

           n. Whether Plaintiff and the Class members are entitled to damages and/or
           injunctive relief as a result of Defendant’s conduct.




                                                 20
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 21 of 31




           D. Typicality
           82.     Plaintiff is a member of the Classes she seeks to represent. Plaintiff’s claims are
   typical of the respective classes’ claims because of the similarity, uniformity, and common purpose
   of Defendant’s unlawful conduct. Each Class member has sustained, and will continue to sustain,
   damages in the same manner as Plaintiff as a result of Defendant’s wrongful conduct.
           E. Adequacy of Representation
           83.     Plaintiff is an adequate representative of the Classes she seeks to represent and will
   fairly and adequately protect the interests of the Classes. Plaintiff is committed to the vigorous
   prosecution of this action and has retained competent counsel, experienced in litigation of this
   nature, to represent her. There is no hostility between Plaintiff and the unnamed Class members.
   Plaintiff anticipates no difficulty in the management of this litigation as a Class action.
           84.     To prosecute this case, Plaintiff has chosen the undersigned law firm, which is very
   experienced in class action litigation and has the financial and legal resources to meet the
   substantial costs and legal issues associated with this type of litigation.
           F. Requirements of Fed. R. Civ. P. 23(b)(3)
           85.     The questions of law or fact common to Plaintiff’s and each Class member’s claims
   predominate over any questions of law or fact affecting only individual members of the class. All
   claims by Plaintiff and the unnamed Class members are based on the FPI policies that Shellpoint
   unlawfully imposed and its deceptive and egregious actions involved in imposing the charges for
   the force-placed policies.
           86.     Common issues predominate when, as here, liability can be determined on a class-
   wide basis, even when there will be some individualized damages determinations.
           87.     As a result, when determining whether common questions predominate, courts
   focus on the liability issue, and if the liability issue is common to the class as is in the case at bar,
   common questions will be held to predominate over individual questions.
           G. Superiority

           88.     A class action is superior to individual actions in part because of the non-

                   exhaustive factors listed below:

                   (a) Joinder of all Class members would create extreme hardship and inconvenience
                   for the affected customers as they reside all across the country;




                                                      21
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 22 of 31




                  (b) Individual claims by Class members are impractical because the costs to pursue
                  individual claims exceed the value of what any one Class member has at stake. As
                  a result, individual Class members have no interest in prosecuting and controlling
                  separate actions;

                  (c) There are no known individual Class members who are interested in individually
                  controlling the prosecution of separate actions;

                  (d) The interests of justice will be well served by resolving the common disputes
                  of potential Class members in one forum;

                  (e) Individual suits would not be cost effective or economically maintainable as
                  individual actions; and

                  (f) The action is manageable as a class action.

          H. Requirements of Fed. R. Civ. P. 23(b)(1) & (2)
          89.     Prosecuting separate actions by or against individual Class members would create
   a risk of inconsistent or varying adjudications with respect to individual Class members that would
   establish incompatible standards of conduct for the party opposing the Class.
          90.     Shellpoint has acted or failed to act in a manner generally applicable to the Classes,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with respect
   to the Classes as a whole.
                                               COUNT I
                                     BREACH OF CONTRACT
          91.     Plaintiff re-alleges and incorporates paragraphs 1-90 above as if fully set forth
   herein and further alleges as follows.
          92.     Plaintiff and all similarly situated Class members have mortgages that were owned
   and/or serviced by Shellpoint.
          93.     Plaintiff’s and these Class members’ mortgages are written on uniform mortgage
   forms and contain substantially similar provisions regarding force-placed insurance requirements
   and its placement by Shellpoint. The force-placed provisions from Plaintiff’s mortgage are set
   forth above and a true and correct copy of the mortgage agreement is attached to this complaint as
   Exhibit C.
          94.     Plaintiff’s mortgage requires that she maintain insurance on her property and
   provides that if she should fail to do so, Shellpoint might obtain insurance coverage to protect its




                                                   22
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 23 of 31




   interest in the property, “force place” the coverage, and charge the borrower the “cost of the
   insurance coverage.” Plaintiff’s mortgage further provides that Shellpoint may do and pay for
   whatever is reasonable or appropriate to protect its interest in the property and rights under the
   mortgage agreement, including protecting and/or assessing the value of the property and securing
   and/or repairing the property.
          95.     Shellpoint charged borrowers amounts for FPI that were more than the actual
   amount it paid OSC and/or the FPI Insurers for the coverage because the charges included
   unearned “commissions” or “expense reimbursements” and other kickbacks, as well as subsidies
   for below-cost mortgage servicing functions that had little or nothing to do with the placement of
   FPI. These costs were not costs of coverage, and were not applied to protecting Shellpoint’s rights
   or risk in the collateral for borrowers’ mortgage loans. They were simply bribes to keep the
   exclusive relationship with OSC in place.
          96.     Through the kickbacks it received, Shellpoint paid less for OSC procured force-
   placed coverage than it charged to Plaintiff and other Class members.
          97.      Shellpoint breached the mortgage agreements by, among other things, charging
   Plaintiff and absent class members the amounts beyond the actual cost of coverage and more than
   what was reasonable or appropriate to protect its interest in the property.
          98.     Plaintiff and the Class members have suffered damages as a result of Shellpoint’s
   breach of contract.
          WHEREFORE, Plaintiff, on behalf of herself and all similarly situated Class members,
   seeks compensatory damages resulting from Shellpoint’s breach of contract, as well as injunctive
   relief preventing it from further violating the terms of the mortgages. Plaintiff further seeks all
   relief deemed appropriate by this Court, including attorneys’ fees and costs.
                                                COUNT II
        BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
          99.     Plaintiff re-alleges and incorporates paragraphs 1-90 above as if fully set forth
   herein and further alleges as follows.
          100.    A covenant of good faith and fair dealing is implied in every contract and imposes
   upon each party a duty of good faith and fair dealing in its performance. Common law calls for
   substantial compliance with the spirit, not just the letter, of a contract in its performance.




                                                     23
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 24 of 31




           101.    Where an agreement affords one party the power to make a discretionary decision
   without defined standards, the duty to act in good faith limits that party’s ability to act capriciously
   to contravene the reasonable contractual expectations of the other party.
           102.    Plaintiff’s and the Class members’ mortgage contracts allowed Shellpoint to force-
   place insurance coverage on borrowers in the event of a lapse in coverage, but did not define
   standards for selecting an insurer or procuring an insurance policy.
           103.    Shellpoint was afforded substantial discretion in force-placing insurance coverage.
   It was permitted to unilaterally choose the company from which it purchased force-placed
   insurance and negotiate the price of the coverage it procured without restriction. Shellpoint had an
   obligation to exercise its discretion in good faith, and not capriciously or in bad faith.
           104.    The purpose of the mortgage clause allowing a servicer, like Shellpoint, to force-
   place insurance is to protect the servicer’s interest in the property that is collateral for the mortgage
   loan. Shellpoint breached the implied covenant of good faith and fair dealing by making additional
   profits at Plaintiff’s expense through force-placing insurance on the property and receiving
   kickbacks on that OSC-procured insurance that bore no relation to protecting its interest in the
   property.
           105.    Shellpoint further breached the implied covenant of good faith and fair dealing by,
   among other things:
               (a) Manipulating the FPI market by selecting insurers that would artificially
               inflate premiums to include kickbacks to Shellpoint not necessary to cover
               Shellpoint’s risk;

               (b) Exercising its discretion to choose an insurance policy in bad faith and in
               contravention of the parties’ reasonable expectations, by purposefully selecting
               FPI policies with artificially-inflated premiums to maximize Shellpoint’s own
               profits;

               (c) Assessing inflated and unnecessary charges against Plaintiff and the Classes
               which Shellpoint attributes to the cost of the insurance coverage;

               (d) Receiving an effective rebate on the FPI through the kickback scheme but
               not passing on that rebate to the borrowers, thereby creating the incentive to seek
               the highest-priced premiums possible;

               (e) Charging Plaintiff and the Classes for “commissions” or “expense
               reimbursements” when the insurance was prearranged and no commission was




                                                      24
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 25 of 31




              earned or due and no expenses were incurred in placing the certificate of
              insurance;

              (f) Charging Plaintiff and the Classes the cost of having OSC and the FPI
              Insurers perform its obligation of servicing its entire mortgage portfolio, which
              was not properly chargeable to Plaintiff or the Classes;

              (g) Force-placing insurance coverage that was duplicative of existing coverage,
              or in excess of what was required by borrowers’ mortgage agreements;

              (h) Seeking out a force-placed insurance insurer that provided it the best deal in
              terms kickbacks and below-cost mortgage servicing functions with the
              knowledge that these functions will be subsidized by the amounts paid for force-
              placed insurance;

              (i) Force-placing insurance coverage in excess of that required to cover its
              interest in the property; and/or

              (j) Charging Plaintiff and the Classes an inflated charge for the force-placed
              insurance due to the captive reinsurance arrangement.

          106.    As a direct, proximate, and legal result of the aforementioned breaches of the
   covenant of good faith and fair dealing, Plaintiff and the Class members have suffered damages.
          WHEREFORE, Plaintiff, on behalf of herself and all similarly situated Class members,
   seeks a judicial declaration that Shellpoint’s conduct described above and the amounts charged to
   borrowers are in contravention of Shellpoint’s duties of good faith and fair dealing. Plaintiff also
   seeks compensatory damages resulting from Shellpoint’s breaches of its duties. Plaintiff further
   seeks all relief deemed appropriate by this Court, including attorneys’ fees and costs.
                                              COUNT III
                          VIOLATION OF THE FLORIDA DECEPTIVE
                             AND UNFAIR TRADE PRACTICES ACT

          107.    Plaintiff re-alleges and incorporates paragraphs 1-90 above as if fully set forth
   herein and further alleges as follows.
          108.    FDUTPA, section 501.201, et seq., Florida Statutes, prohibits “unfair methods of
   competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the
   conduct of any trade or commerce.” § 501.204, Fla. Stat.




                                                   25
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 26 of 31




          109.    Plaintiff and the Florida Subclass 7 are “consumers” as that term is defined in section
   501.203(7), Florida Statutes.
          110.    Shellpoint has engaged in, and, upon information and belief, continues to engage
   in, unconscionable acts or practices and has engaged in unfair or deceptive acts in the conduct of
   its trade and/or commerce in the State of Florida.
          111.    The policies, acts, and practices alleged herein were intended to result and did result
   in the payment of inflated charges for force-placed insurance by Plaintiff and the Florida Subclass,
   which in turn were intended to generate unlawful or unfair compensation for Shellpoint.
          112.    Specifically, Shellpoint had an exclusive relationship with OSC and the FPI
   Insurers, whereby it would pay unreasonable and inflated premiums for force-placed insurance
   policies, charge that amount to Plaintiff and the Florida Subclass, and then receive compensation
   through kickbacks, discounted mortgage services, or captive reinsurance arrangements that
   resulted in an effective rebate for Shellpoint that was never passed on to Plaintiff and the Florida
   Class members.
          113.    Shellpoint’s conduct of charging inflated amounts for the force-placed coverage to
   Plaintiff and members of the Florida Subclass violates FDUTPA and was conceived, devised,
   planned, implemented, approved, and executed within the State of Florida, which has an interest
   in prohibiting violations of FDUTPA.
          114.    Shellpoint is not a bank or savings and loan association regulated by the Florida
   Office of Financial Regulation of the Financial Services Commission. Further, it is not a bank or
   savings and loan association regulated by federal agencies.
          115.    Plaintiff and the Florida Subclass have sustained actual damages as a direct and
   proximate result of Shellpoint’s unfair and unconscionable practices. Section 501.211(2), Florida
   Statutes, provides Plaintiff and the Florida Subclass a private right of action against these
   Defendant and entitles them to recover their actual damages, plus attorneys’ fees and costs.
          116.    Plaintiff and the Florida Subclass have suffered and will continue to suffer
   irreparable harm if Shellpoint continues to engage in such deceptive, unfair, and unreasonable
   practices.

   7
     "Florida Subclass" references members of the "Class" as pled above who own affected properties
   in Florida.




                                                    26
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 27 of 31




          WHEREFORE, Plaintiff, on behalf of herself and the Florida Subclass, demands
   judgment against Shellpoint for compensatory damages, pre- and post-judgment interest,
   attorneys’ fees, injunctive and declaratory relief, costs incurred in bringing this action, and any
   other relief as this Court deems just and proper.
                                               COUNT IV
                                      UNJUST ENRICHMENT 8

          117.    Plaintiff re-alleges and incorporates paragraphs 1-90 above as if fully set forth
   herein and further alleges as follows.
          118.    Shellpoint received a rebate on the cost of the force-placed insurance coverage but
   does not pass that rebate on to its borrowers. The rebates were provided to Shellpoint in the form
   of unwarranted kickbacks, including “expense reimbursements” or “commissions,” captive
   reinsurance arrangements, and free or below-cost mortgage servicing functions. These benefits to
   Shellpoint were paid through the amounts charged to Plaintiff and the Class members for FPI.
          119.    Shellpoint entered into an agreement whereby the insurance vendors – the FPI
   Insurers and OSC – would provide below-cost mortgage servicing activities and cover Shellpoint’s
   entire portfolio of loans with a master policy and issue certificates of insurance when a borrower’s
   voluntary policy lapsed. Shellpoint would then charge Plaintiff and the Class amounts for the FPI
   that had been artificially inflated to include the kickbacks described above and then retain the
   amounts of those kickbacks for itself. The FPI policies imposed on borrowers therefore cost less
   than what Shellpoint had actually paid for them.
          120.    Commissions or kickbacks were paid directly to Shellpoint or its affiliates in order
   to be able to exclusively provide FPI policies. The FPI Insurers and OSC were mere conduits for
   the delivery of the kickbacks and improper rebates to Shellpoint or its affiliates.
          121.    These payments directly benefitted Shellpoint and were taken to the detriment of
   the borrower. The kickbacks (in the form of expense reimbursements, commissions, reinsurance
   arrangements, or subsidized mortgage servicing functions) were subsumed into the charges to
   borrowers for the FPI and ultimately paid by them. Therefore, Shellpoint had the incentive to seek
   out unreasonably inflated prices for the FPI and charge the inflated amounts to borrowers.

   8
    Plaintiff pleads her unjust enrichment claim against Shellpoint in the alternative to her contractual
   claims against it.




                                                    27
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 28 of 31




             122.   Further, Shellpoint was unjustly enriched through financial benefits in the form of
   increased interest income when the amounts for the FPI policies were added to the Class members’
   mortgage loans.
             123.   As a result, Plaintiff and the Class members have conferred a benefit on Shellpoint.
             124.   Shellpoint had knowledge of this benefit and voluntarily accepted and retained the
   benefit conferred on it.
             125.   Had Plaintiff known the true facts behind Shellpoint’s FPI scheme with OSC and
   the FPI Insurers, that the charges from Shellpoint included the kickbacks described above, and that
   Shellpoint was receiving an effective rebate on the charges but not passing on that rebate to her,
   she would have expected remuneration from Shellpoint.
             126.   Shellpoint would be unjustly enriched if it is allowed to retain the aforementioned
   benefits, and each Class member is entitled to recover the amount by which Shellpoint was unjustly
   enriched at his or her expense.
             WHEREFORE, Plaintiff, on behalf of herself and all similarly situated Class members,
   demands an award against Shellpoint in the amounts by which it has been unjustly enriched at
   Plaintiff’s and the Class Members’ expense, and such other relief as this Court deems just and
   proper.
                                                COUNT V
          VIOLATIONS OF THE TRUTH IN LENDING ACT, 15 U.S.C. § 1601, et seq.
             127.   Plaintiff re-alleges and incorporates paragraphs 1-90 above as if fully set forth
   herein and further alleges as follows.
             128.   Plaintiff’s and the Class Members’ mortgages were consumer credit plans secured
   by their principal dwellings, and were subject to the disclosure requirements of the Truth in
   Lending Act (“TILA”), 15 U.S.C.§ 1601, et seq., and all related regulations, commentary, and
   interpretive guidance promulgated by the Federal Reserve Board.
             129.   Shellpoint is a “creditor” as defined by TILA because it owned or serviced
   Plaintiff’s mortgages and changed the terms of the mortgage so as to create a new mortgage
   obligation, of which Shellpoint was the creditor.
             130.   Pursuant to TILA, Shellpoint was required to accurately and fully disclose the terms
   of the legal obligations between the parties. See 12 C.F.R. § 226.17(c).




                                                     28
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 29 of 31




          131.    Shellpoint violated TILA, specifically 12 C.F.R. § 226.17(c), when it: (i) added
   force-placed insurance charges to Plaintiff’s mortgage obligations and failed to provide new
   disclosures; and (ii) failed at all times to disclose the amount and nature of the kickback,
   reinsurance, discount loan servicing, and/or other profiteering involving Shellpoint and/or its
   affiliates as a result of the purchase of force-placed insurance.
          132.    When Shellpoint changed the terms of Plaintiff’s mortgage to allow previously
   unauthorized kickbacks and insurance amounts in excess of its interests in the property, it changed
   the finance charge and the total amount of indebtedness, extended new and additional credit
   through force-placed insurance charges, and thus created a new debt obligation. Under TILA,
   Shellpoint was then required to provide a new set of disclosures showing the amount of the
   insurance charges (i.e. finance charges) and all components thereof. On information and belief, to
   the extent a borrower cannot pay the expense up front, Shellpoint increases the principal amount
   under Plaintiff’s and Class Member’s mortgages when it force-places the insurance, which was a
   new debt obligation for which new disclosures were required.
          133.    Shellpoint adversely changed the terms of Plaintiff’s loans after origination in order
   to allow a kickback on the FPI charges. These kickbacks are not authorized in the mortgage in any
   clear and unambiguous way. Shellpoint never disclosed to borrowers the amount of the
   “commissions,” “expense reimbursements,” or other unearned profits paid to it or its affiliates.
          134.    Shellpoint also violated TILA by adversely changing the terms of Plaintiff’s loan
   after origination by requiring and threatening to force-place more insurance than necessary to
   protect its interest in the property securing the mortgages.
          135.    Acts constituting violations of TILA occurred within one year prior to the filing of
   the original Complaint in this action, or are subject to equitable tolling because Shellpoint’s
   kickbacks, reinsurance, and other unearned revenue-generating scheme was the subject of secret
   agreements among it and its affiliates and was concealed from borrowers.
          136.    Plaintiff and Class members have been injured and have suffered a monetary loss
   arising from Shellpoint’s violations of TILA.
          137.    As a result of Shellpoint’s TILA violations, Plaintiff and Class members are entitled
   to recover actual damages and a penalty of $500,000.00 or 1% of Shellpoint’s net worth, as
   provided by 15 U.S.C. § 1640(a)(1)-(2).




                                                    29
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 30 of 31




          138.    Plaintiff and Class members are also entitled to recovery of attorneys’ fees and
   costs to be paid by Shellpoint, as provided by 15 U.S.C. § 1640(a)(3).
          WHEREFORE, Plaintiff, on behalf of herself and all Class members similarly situated,
   seeks a judgment in her favor against Shellpoint awarding actual damages and a penalty of
   $500,000.00 or 1% of Shellpoint’s net worth, as provided by 15 U.S.C. §1640(a)(1)-(2), as well
   as of attorneys’ fees and costs to be paid by Shellpoint, as provided by 15 U.S.C. § 1640(a)(3).
                                       PRAYER FOR RELIEF
          WHEREFORE, Plaintiff, on behalf of herself and all similarly situated individuals,
   demands judgment against Shellpoint as follows:
          1)      Declaring this action to be a proper class action maintainable pursuant to Rule 23(a)
   and Rule 23(b)(1) and (2), or Rule 23(b)(3) of the Federal Rules of Civil Procedure and declaring
   Plaintiff and her counsel to be representatives of the Class sought in this complaint;
          2)      Enjoining Defendant from continuing the acts and practices described above;
          3)      Awarding damages sustained by Plaintiff and the Class members as a result of
   Shellpoint’s breaches of the subject mortgage contracts and the implied covenant of good faith and
   fair dealing, together with pre-judgment interest;
          4)      Finding that Shellpoint has been unjustly enriched and requiring it to refund all
   unjust benefits to Plaintiff and the Class, together with pre-judgment interest;
          5)      Awarding Plaintiff and the Florida Subclass damages, injunctive relief, declaratory
   relief, attorneys’ fees, and costs under FDUTPA;
          6)      Awarding Plaintiff and Class members costs and disbursements and reasonable
   allowances for the fees of Plaintiff’s and the Classes’ counsel and experts, and reimbursement of
   expenses;
          7)      Awarding actual damages and a penalty of $500,000 or 1% of Shellpoint’s net
   worth as provided by 15 U.S.C. § 1640 (a)(1)-(2), and attorneys’ fees and costs as provided by 15
   U.S.C. § 1640 (a)(3);
          8)      Awarding such other and further relief the Court deems just and equitable.
                                    DEMAND FOR JURY TRIAL
          Plaintiff and the Classes request a jury trial for any and all Counts for which a trial by
   jury is permitted by law.




                                                    30
Case 9:18-cv-80948-RLR Document 41 Entered on FLSD Docket 03/19/2019 Page 31 of 31




   Respectfully submitted this 19th day of March, 2019.

                                                      By: s/ Adam Moskowitz
                                                      Adam Moskowitz, Esq.
                                                      Florida Bar No. 984280
                                                      Email: adam@moskowitz-law.com
                                                      Howard M. Bushman, Esq.
                                                      Florida Bar No. 0364230
                                                      Email: howard@moskowitz-law.com
                                                      Joseph M. Kaye, Esq.
                                                      Florida Bar No. 117520
                                                      Email: joseph@moskowitz-law.com
                                                      The Moskowitz Law Firm, PLLC
                                                      2 Alhambra Plaza
                                                      Suite 601
                                                      Coral Gables, FL 33134
                                                      Telephone: 305 740-1423
                                                      Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE
          I hereby certify that a true copy of the foregoing was filed electronically via CM/ECF on
   the 19th day of March, 2019 and served by the same means on all counsel of record.
                                               By: /s/ Adam Moskowitz____
                                                       Adam M. Moskowitz




                                                 31
